lN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
KNOXVILLE DIVISION

MICHAEL AMBLE, FLOYD COULSON,
JOHN HICKS, ALONZO HOSKINS,
DAVID JOHNSON, CURTIS LANE
JESSICA MASE, JESSICA MORGAN,

MICHAEL RICE,
RICK SAYLES, ROBERT THOMAS,
MATTI-IEW WALLS,
Case No:
on behalf of themselves and all similar
situated persons, CIVIL RIGHTS CLASS ACTION
Plaintifl`s,
v. JURY TRIAL DEMANDED

TOM SPANGLER Sherift` of Knox
County, Tennessee, in his official and
individual capacities; BERNIE LYON,
Chief Deputy of the Knox County
Sherifl’s Department, in his official and
individual capacities; and KNOX
COUNTY, TENNESSEE,

Defendants.

 

MOTION FOR CLASS CERTIFICATION

 

Plaintiifs, on their behalf, and on behalf of all others similarly situated, moves this Court

for an Order certifying the class, pursuant to Rule 23(c) of the Federal Rules of Civil Procedure.

' ln support thereof, Plaintiffs would show that the class they propose to represent satisfies

Case 3:18-cV-00538-TAV-DCP Document 2 Filed 12/23/18 Page 1 of 2 Page|D #: 58

all the prerequisites to a class action, pursuant to Rule 23 of the Federal Rules of Civil
Procedure. In further support, Plaintiff relies upon the Memorandum of Law in Support of

Motion for Class Certification filed in this matter on this same date.
Further, Plaintiffs seek a hearing on this Motion as soon as possible.

Respectfully submitted this the 23rd day of Decernber, 2018.

s/John E. Eldridge
John E. Eldridge, BPR 006667

Attomey for Plaintiffs
Eldridge & Blakney, P.C.
P.O. Box 398

Knoxville, TN 37901-0398
865-544-2010

s/Francis L. Lloyd, Jr.
Francis L. Lloyd, Jr., BPR 009808

Attomey for Plaintiffs

9111 Cross Park Drive, Suite D200
Knoxville, 'IN 37923
865-470-4070

Certiflcate of Service

I hereby certify that this pleading has been attached to the Complaint and will be

delivered with the Surnmons and service of process on the date the Complaint is served, this the

23'd day of December, 2018.

s/John E. Eldridge

Case 3:18-CV-00538-TAV-DCP Document 2 Filed 12/23/18 Page 2 of 2 Page|D #: 59

